Citation Nr: 1428969	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-11 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with hypertension, macular edema, cataracts and erectile dysfunction.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to September 1979.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher rating for diabetes mellitus because of the need to regulate his activities.  See 38 C.F.R. § 4.119 Diagnostic Code 7913.  The VA examinations of record do not address the question of whether the severity of the Veteran's diabetes requires regulation of activities.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (entitlement to a disability rating of 40 percent for diabetes mellitus requires evidence that it is medically necessary for a Veteran to avoid strenuous occupational and recreational activities).  Thus, a new VA examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, several years have elapsed since the complications associated with the Veteran's diabetes were evaluated.  Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's diabetes and its associated complications, the diabetes examination scheduled upon remand must also evaluate the severity of the Veteran's hypertension, macular edema, cataracts, and erectile dysfunction.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 38 C.F.R. § 4.119 Diagnostic Code 7913 (evaluate compensable complications of diabetes separately).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Memphis, Tennessee, VA Medical Center since March 2012.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination (or examinations) to determine the current severity of the service-connected diabetes mellitus with complications of hypertension, macular edema, cataracts and erectile dysfunction.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner(s) must review the results of any testing prior to completion of the report. 

The examiner is to state the treatment regimen in place for management of diabetes mellitus, including whether there is any medically necessary regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner must consider the Veteran's assertion that he cannot work as a commercial airline pilot as a result of his insulin dependence, and state whether such a restriction is medically necessary, without consideration of the FAA policy banning insulin-dependent individuals from being medically cleared to fly commercial aircraft.  

The examiner must also note the frequency of any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization and visits to a diabetic care provider, as well as whether there is progressive loss of weight and strength or other complications.

The examiner must state whether the Veteran's hypertension is manifested by diastolic blood pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure 100 or more which requires continuous medication for control.  

The examiner must state whether there is deformity of the penis with loss of erectile power.  

A licensed optometrist or ophthalmologist must evaluate the impairment of central visual acuity caused by the Veteran's cataracts and macular edema.  Visual acuity must be determined using Snellen's test or its equivalent, and the application of this test must be noted in the report.  If testing cannot be accomplished or is not medically required, the reason must be clearly stated.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


